DETAILED ACTION

This Office action is in response to the amendment filed November 3, 2021.
Claims 1-20 are pending and have been examined.
Claims 1, 6-8, and 12-14 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 5-10, 12-16, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 13, 14, and 17-20 of U.S. Patent No. 10,380,282 (hereinafter Patent282).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is anticipated by the reference claims.  In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is — does any claim in the application define an invention that is anticipated by, or is merely an obvious variation of, an invention .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valadares (Enabling Fine-Grained Load Balancing for Virtual Worlds with Distributed Simulation Engines). 

Regarding claim 1, Valadares discloses:
one or more processors; and memory storing computer-executable instructions that, when executed by the one or more processors, cause the apparatus to (see at least page 3468, section 4.3.1, results discussing memory usage and executing scenarios; page 3465, paragraph 1, CPU load): 
determine, based on a combination of two or more metrics, a first partition for a first component of a first entity in a simulated world; determine, based on the combination of two or more metrics, a second partition for a second component of the first entity in the simulated world (see at least section 2.1, space partitioning for virtual environments; section 3.2 and figure 2, partitioned space and actors and microcells, if an entity is within the microcell an actor is subscribed [metrics being within the bounds of a microcell or partition], also see section 3.3 for crossing boundaries; page 3462, paragraph 4; page 3463, paragraphs 2 and 3); ;
assign, to the first partition, a first virtual process of a plurality of virtual processes for the simulated world; assign, to the second partition, a second virtual process of the plurality of virtual processes for the simulated world  (see at least page 3461, section 2.2, scalable virtual world where workload is partitioned and mapped to multiple servers; section 3, microcells, or operations partitioning, enables workload to be partitioned in actor; page 3462, paragraph 4; page 3463, paragraphs 2 and 3); 
send, to a partition enforcer service, indications of: the first partition, the second partition, assignment of the first virtual process to the first partition, and assignment of the second virtual process to the second partition; and send, to a virtual process manager, an indication of the plurality of virtual processes (see at least section 3, paragraphs 1-3, “DSG-M results from the combination of DSG and Microcells, i.e. “operations” partitioning as well as flexible space partitioning. DSG enables workload to be partitioned in actors, and actors can be instantiated many times for improved load balancing. For instance, a client manager actor, 

Regarding claim 2, the rejection of claim 1 is incorporated, and Valadares further discloses:
wherein the first partition is a bounded region having a shape of at least one of a sphere, a circle, a cylinder, a box, or a rectangle (see at least page 3461, paragraph, shaped partitions; last paragraph, microcells are rectangular shaped areas; page 3462, paragraph 3; note that the background contemplates different shaped partitions)

Regarding claim 3, the rejection of claim 1 is incorporated, and Valadares further discloses:
wherein each metric of the combination of two or more metrics comprises a component type (see at least section 3.2 and figure 2, partitioned space and actors and microcells; page 3462, section 3.1, paragraph 2, microcell’s entities and environmental parameters allowing operations to be performed)

Valadares further discloses:
wherein the component type comprises data corresponding to at least one of a physics system or a weather system (see at least page 3454, section 4.1, The physics actor is responsible for creating physics updates, such as calculating positions and velocity based on forces and collisions)

Regarding claims 8-10 and 14-17, the scope of the instant claims does not differ substantially from that of claims 1-4.  Accordingly, claims 8-10 are rejected for the same reasons as set forth in the rejections of claims 1-3, respectively, and claims 14-17 are rejected for the same reasons as set forth in the rejections of claims 1-4, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valadares (Enabling Fine-Grained Load Balancing for Virtual Worlds with Distributed Simulation Engines) in view of Protas (US 2010/0175108).

Valadares does not explicitly disclose, but Protas discloses:
wherein the virtual process manager is configured to, based on data received from the apparatus, start or stop the plurality of virtual processes in a virtual process layer (see at least paragraph 45, virtual machine may be started or stopped by the vmm for load balancing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valadares load balancing (page 3461, first paragraph and section 2.2, paragraph 2, load balancing over multiple servers for virtual worlds; also see background for load balancing over servers by instantiating nodes) by adapting the teachings of Protas to include starting and stopping virtual processes for load balancing purposes.  The combination allows increased resource usage efficiency.  

Regarding claim 18 the scope of the instant claim does not differ substantially from that of claim 5 and is rejected for the same reasons.

Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valadares (Enabling Fine-Grained Load Balancing for Virtual Worlds with Distributed Simulation Engines) in view of Zolnieryk (US 10,146,877).

Regarding claim 6, the rejection of claim 1 is incorporated, and Valadares
wherein the plurality of virtual processes comprise a plurality of virtual workers (see at least section 3), and
However, Valadares does not explicitly disclose, but Zolnieryk discloses:
receive, from an external computing device, a request to replace a first virtual worker, of the plurality of virtual workers, with an external virtual worker running on the external computing device; send, to a worker layer, a request to disconnect the first virtual worker from a bridge in a bridge layer; and connect the external virtual worker to the bridge in the bridge layer to replace the first virtual worker (see at least figure 7, sever manager, router; col 14: 39-56, router manages communications within the network data center; col 14: 57 – col 15: 14, server manager determines servers to receive and process communications based on identity, location, other attributes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valadares by adapting the teachings of Zolnieryk to include bridges to connect the workers for communication.  The combination allows for improved network performance by efficiently managing the sending of communications.  

Regarding claims 12 and 19 the scope of the instant claims does not differ substantially from that of claim 6 and are rejected for the same reasons.

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valadares (Enabling Fine-Grained Load Balancing for Virtual Worlds with Distributed Simulation Engines).

Regarding claim 7, the rejection of claim 1 is incorporated, and Valadares further discloses:
receive, from a configuration database, configuration data for the simulated world; and receive, from an external services database, external data; determine the first partition of the simulated world based on the configuration data and the external data (see at least page 3460, section 2, paragraph 4, In Darkstar, multiple nodes are instantiated to balance the load. Each node is identical, containing the game server and the Darkstar stack. When an update is processed by the game server, Darkstar creates a transaction and requests the necessary data through a meta-service connected to the database.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Valadares [updates to entities by an actor which could affect the partitioning of entities (section 3.2, position updates for an entity and an entity crossing a microcell boundary)] by adapting the teachings of the background of Valadares to include external configuration database information affecting the partition of the virtual world.  The combination allows for importing external configuration data which would allow for improved failover and server efficiency.  

Regarding claims 13 and 20 the scope of the instant claims does not differ substantially from that of claim 7 and are rejected for the same reasons.

Response to Arguments
Rejection of claims under §102(a)(1) and §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Valadares does not disclose a first component of a first entity and a second component of the first entity nor does it disclose determining a first partition for the first component of a first entity in a simulated world and determining a second partition for the second component of the first entity in the simulated world.  Applicant states Valadares discloses circle and triangles in figure 2 represent entities being updated.  Applicant also states even though Valadares explains the circle entity may belong in one microcell and the triangle entity may belong in another microcell, it does not detail that either of those entities have a component nor determining a partition for a component of the entity.  Applicant states the entity entirely belong in a microcell as seen in Valadares.  Examiner respectfully disagrees.  Valadares page 3462, paragraph 4, discusses its common to have overlapping subscriptions of actors of different types.  For example a script engine actor and a physics actor would both subscribe to the same microcell.  Also see figure 2.  Therefore the prior art does disclose a first component of a first entity and a second component of the first entity and determining a first partition for the first component of a first entity in a simulated world and determining a second partition for the second component of the first entity in the simulated world.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194